OPINION
LARSEN, Justice.
In this direct appeal from his judgments of sentence, appellant raises four issues: 1) the suppression court erred in failing to suppress his confession; 2) the lower court erred in failing to sustain an objection to the prosecutor’s summation; 3) the lower court erred in instructing the jury that it could infer malice and specific intent to kill from the use of a deadly weapon on a vital part of another’s body; and 4) the lower court erred in imposing consecutive sentences for his convictions of possessing an instrument of crime and murder of the first degree. We have reviewed the record and find these contentions to be without merit.
Accordingly, the judgments of sentence are affirmed.